Exhibit CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2008 2007 Earnings Income (loss) from Operations before Minority Interest and Income Taxes $ 41 $ (164 ) Fixed Charges 604 584 Total Earnings $ 645 $ 420 Fixed Charges Interest Expense $ 586 $ 568 Amortization of Debt Costs 13 11 Interest Element of Rentals 5 5 Total Fixed Charges $ 604 $ 584 Ratio of Earnings to Fixed Charges (1) 1.1 - (1)Earnings for the nine months ended September 30, 2007 were insufficient to cover fixed charges by $164 million. As a result of such deficiency, the ratio is not presented above.
